United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-339
Issued: May 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 27, 2012 appellant filed a timely appeal from a September 25, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that she sustained a left foot condition in the
performance of duty on July 19, 2012, as alleged.
FACTUAL HISTORY
On August 2, 2012 appellant, then a 55-year-old retail/distribution clerk, filed a traumatic
injury claim alleging that on July 19, 2012 several scanners fell on her left foot, fracturing her
left metatarsal. She stopped work on July 28, 2012. On the claim form, appellant’s supervisor
1

5 U.S.C. § 8101 et seq.

noted that appellant worked July 20 through 22, 2012 without complaint and did not indicate that
she was injured until July 26, 2012. The employing establishment controverted her claim.
Appellant’s supervisor stated that appellant did not tell her on July 19, 2012 that anything had
happened in the registry cage.
Appellant stated that on July 19, 2012 she was assigned to work in the registry cage. She
stated that there were scanners and keys on the counter and, when she picked up one of the
scanners, several other scanners fell on her left foot. Appellant’s foot became swollen on
July 23, 2012 and she was first able to see her doctor on July 25, 2012. She stated that the x-rays
revealed she had a metatarsal fracture.
In notes dated July 25 and August 3, 2012, Dr. Rick J. Delmonte, a podiatrist, stated that
appellant was under his care for a work injury that occurred on Thursday, July 19, 2012. He
advised that she was being treated for a metatarsal fracture of her left foot. In an August 3, 2012
note, Dr. Delmonte stated that appellant could return to work on August 9, 2012.
In an August 14, 2012 letter, OWCP advised appellant of the deficiencies in her claim. It
requested that she provide further factual and medical evidence in support of her claimed
employment injury. OWCP allowed her 30 days for a response.
On August 16, 2012 OWCP received an August 8, 2012 note from Dr. Delmonte, who
stated that appellant should stay off her foot until further notice.
By decision dated September 25, 2012, OWCP denied appellant’s claim on the grounds
that the factual element of her claim had not been established. It determined that the evidence
was not sufficient to establish that the July 19, 2012 incident occurred as alleged. Further, the
medical evidence did not provide a medical diagnosis in connection with the injury or event.
LEGAL PRECEDENT
OWCP defines a traumatic injury as, a condition of the body caused by a specific event
or incident, or series of events or incidents, within a single workday or shift. Such condition
must be caused by external force, including stress or strain which is identifiable as to time and
place of occurrence and members or functions of the body affected.2
To determine whether an employee has sustained a traumatic injury in the performance of
duty, it must first be determined whether a fact of injury has been established. In order to
determine whether an employee actually sustained an injury in the performance of duty, OWCP
begins with an analysis of whether fact of injury has been established. Generally, fact of injury
consists of two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred.3 The second component of fact of injury is whether the

2

20 C.F.R. § 10.5(ee).

3

Michael E. Smith, 50 ECAB 313 (1999).

2

employment incident caused a personal injury and generally can be established only by medical
evidence.
An employee has the burden of establishing the occurrence of an injury at the time, place
and in the manner alleged, by a preponderance of the reliable, probative and substantial
evidence. An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, but the employee’s statements
must be consistent with the surrounding facts and circumstances and his or her subsequent course
of action. An employee has not met his or her burden of proof of establishing the occurrence of
an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Such circumstances as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury and failure to
obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established. An employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.4
The employee must also submit sufficient evidence, generally only in the form a medical
evidence, to establish that the employment incident caused a personal injury.5 To establish a
causal relationship between the condition, as well as any attendant disability, claimed and the
employment event or incident, the employee must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting such a causal relationship.6
ANALYSIS
Appellant alleged that several scanners fell on her left foot while at work on July 19,
2012 and that she sustained a fracture of a left foot metatarsal. She worked for two days after the
alleged injury and notified her employer of the incident on July 26, 2012 after seeing her
podiatrist. Appellant filed a claim on August 2, 2012. She submitted a narrative statement and
several notes from Dr. Delmonte in support of her claim. Dr. Delmonte mentioned that appellant
was injured at work on July 19, 2012 and that she was being treated for a fracture of the left
metatarsal; but he did not describe how the alleged incident occurred or resulted in her treatment
for a left metatarsal fracture.
The Board finds that the factual evidence is insufficient to establish that the employment
incident occurred as alleged, i.e., that appellant’s left foot was struck by several scanners on
July 19, 2012, as alleged. Appellant apparently worked without difficulty for two days after the
alleged incident and only sought medical attention after her foot became swollen some six days
after the fact. She has not offered any explanation for these factual inconsistencies in her claim.
As noted, such defects in the factual evidence are sufficient to cast doubt on whether the
employment incident occurred as alleged.
4

D.B., 58 ECAB 464, 466-67 (2007).

5

J.Z., 58 ECAB 529 (2007).

6

Michael E. Smith, supra note 3.

3

Furthermore, the record is devoid of medical evidence providing a firm medical diagnosis
in connection with the alleged employment incident. While Dr. Delmonte stated that appellant
was being treated for a metatarsal fracture of the left foot, but did not state more specifically
which metatarsal was fractured. He did not provide a full history of injury7 or offer an opinion
on how appellant’s employment caused or aggravated her condition.8
Consequently,
Dr. Delmonte’s notes are of diminished probative value.
Appellant failed to establish fact of injury. She did not submit sufficient evidence to
establish that she actually experienced an employment incident at the time, place and in the
manner alleged.9
On appeal, appellant submitted additional factual and medical evidence in support of her
claim; but the Board lacks jurisdiction to review such evidence for the first time on appeal.10 She
may submit new evidence or argument with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.

7

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).
8

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
9

V.H., Docket No. 12-1621 (issued December 21, 2012).

10

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

